Title: To Benjamin Franklin from Michel-Augustin Thouret, [c. 17 July 1784]
From: Thouret, Michel-Augustin
To: Franklin, Benjamin



Monsieur et trés illustre Confrere,
[c. July 17, 1784]

Permettez que jaye L’honneur de vous adresser un exemplaire de mes recherches Sur Le magnètisme animal. Je desire que

vous Le receviez comme une foible marque du respect et de la profonde Venération avec Lesquels je Suis, Monsieur et trés illustre confrere, Votre trés humble et trés obéissant Serviteur

Thouret

